DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on September 2, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 has been considered by the Examiner.


Claim Objections
Claims 24, 25 and 29 are objected to because of the following informalities.  In claim 24 the phrase, “the processing of a function is executed based on a depression of any one of custom buttons” is considered grammatically incorrect.  In claim 25 the phrase, “in a case that a setting of displaying to the menu screen is stored” is also considered grammatically incorrect.  In claim 29, the phrase “each custom button” suggests that there are multiple custom buttons.  However, nether claim 29 nor claim 8, upon which claim 29 depends, explicitly recites multiple custom buttons.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 14, 25, 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0046879 to Orimoto et al. (“Orimoto”), over U.S. Patent Application Publication No. 2007/0236730 to Takeuchi et al. (“Takeuchi”), and also over U.S. Patent Application Publication No. 2010/0053674 to Kano (“Kano”).
Regarding claim 1, Orimoto generally describes an image processing apparatus (e.g. an image forming apparatus) that enables creation of a “process selection portion” that performs a process related to image data (see e.g. paragraphs 0006 and 0032).  Like claimed, Orimoto particularly teaches:
displaying a custom button, on a menu screen, for reading out a setting value set by a user and causing the image processing apparatus to execute processing of a function of the image processing apparatus, wherein the image processing apparatus executes the function according to the setting value based on a depression of the custom button (see e.g. paragraphs 0073-0078 and 0080-0094: Orimoto teaches enabling the user to create a new selection button for display on the image processing apparatus.  Orimoto particularly discloses that when the selection button is created it is added to a home screen of the image processing apparatus – see e.g. paragraphs 0077-0078 and 0100-0101, and FIGS. 9C and 14.  Moreover, Orimoto discloses that the user can then select the and
making a transition from the menu screen when the custom button is depressed, and executing the processing (see e.g. paragraphs 0118-0119 and 156-0159: Orimoto discloses that the user can create a selection button that when selected on the home screen, transitions from the home screen to a confirmation screen, and in response to subsequent user input, executes the processing associated with the selection button.).
Orimoto thus teaches a display control method similar to that of claim 1.  However, while Orimoto teaches enabling a user to select whether or not to make a transition to a confirmation screen corresponding to the custom button (i.e. the newly-created button) on the menu screen (see e.g. paragraphs 0078, 0116-0119 and 0151-0158), Orimoto does not teach performing a setting of a screen to be displayed after a completion of the processing, and storing the setting of the screen, wherein the setting of the screen includes at least any one of displaying the menu screen and displaying a setting screen of the function corresponding to the custom button, as is required by claim 1.  Moreover, Orimoto also does not teach: making a transition from the menu screen to the setting screen of the function when the custom button is depressed, and executing the processing while displaying a screen indicating that the processing is being executed; stopping displaying the screen indicating that the processing is being executed in accordance 
	Takeuchi generally describes a display screen controlling apparatus for controlling a screen to be displayed by a console panel of an electronic apparatus, wherein the display screen controlling apparatus determines a screen to be displayed next based on screen transition information defined for an individual user (see e.g. paragraphs 0017-0018).  Regarding the claimed invention, Takeuchi particularly teaches:
	displaying a button, on a menu screen, for reading out a setting value and causing an image processing apparatus to execute processing of a function of the image processing apparatus, wherein the image processing apparatus executes the function according to the setting value based on a depression of the button (see e.g. paragraphs 0094-0097 and FIG. 11: Takeuchi discloses that an initial screen, screen transition information, and customized conditions are registered for each user of an image formation apparatus.  Takeuchi discloses that the initial screen can be a menu screen that displays one or more buttons such as a copy button and fax button – see e.g. paragraphs 0095-0096, 0099-0100 and 0103, and FIG. 10.  Takeuchi further discloses that the customized conditions can indicate default settings for such copy and fax functions – see e.g. paragraphs 0095-0098 and FIG. 11.  The screen transition information can indicate that, in response to selecting one of the buttons on the menu screen, e.g. the copy button, the associated function is initiated according to the customized conditions while displaying a screen indicating that the function is being executed – see e.g. paragraphs 0095-0096 and 0104-0109.  The screen 
	performing a setting of a screen to be displayed after a completion of the processing, wherein the setting of the screen includes at least any one of a plurality of screens including displaying the menu screen (see e.g. paragraphs 0096-0097: Takeuchi discloses that the screen transition information can indicate that a completion screen and then the initial menu screen are displayed after the processing, e.g. a copy or fax function, is completed.  Takeuchi teaches that the user can set such screen transition information, and suggests that the user can select a transition to any screen – see e.g. paragraphs 0113-0117, and FIG. 12.);
storing the setting of the screen (see e.g. paragraphs 0093-0096 and 0118: Takeuchi discloses that the screen transition information, which indicates the screen(s) displayed after completion of processing of a function, is stored in a database.);
making a transition from the menu screen to the setting screen of the function when the button is depressed, and executing the processing while displaying a screen indicating that the processing is being executed (see e.g. and
stopping displaying the screen indicating that the processing is being executed in accordance with the completion of the processing and making a transition to the menu screen based on the stored setting of displaying the menu screen (see e.g. paragraphs 0096-0097 and FIGS. 7 and 10: Takeuchi teaches that the screen transition information can indicate that, when the function is finished being executed, the screen indicating that the function is being executed can transition to a screen indicating that the function is completed, and then to the initial menu screen.).
Takeuchi thus generally teaches enabling a user to set screen transition information for functions of an image processing apparatus.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto and Takeuchi before him prior to the effective filing date of the claimed invention, to modify the method taught by Orimoto so as to enable the user to set screen transition information for the functions of the image processing apparatus, including for the custom button, as is taught by Takeuchi.  That is, it would have been obvious to modify the method taught by Takeuchi so as to: (i) perform a setting of a screen to be displayed after a completion of the processing associated with the custom button, wherein the setting of the screen includes at setting screen of the function corresponding to the button such that the screen indicating that the processing is being executed is stopped being displayed in accordance with the completion of the processing, and the setting screen of the function is instead displayed based on a stored setting of displaying the setting screen of the function, as is required by claim 1.
Similar to Orimoto and Takeuchi, Kano teaches making a transition from a menu screen (i.e. a “top screen”) to a setting screen (i.e. a “job instruction screen”) for a particular function of an image processing apparatus when a button on the menu screen corresponding to the function is depressed, and then executing the processing of the function (i.e. in response to a subsequent user input) while displaying a screen indicating that the processing is being executed (see e.g. paragraphs 0070-0072, 0078, 0082-0085, 0093-0094 and 0101-0110, and FIGS. 4A-4C and 6A-6B).  Regarding the claimed invention, Kano further teaches stopping displaying the screen indicating that the processing is being executed in accordance with the 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Kano before him prior to the effective filing date of the claimed invention, to modify the method taught by Orimoto and Takeuchi so that, when specifying the screen transition information, the user is enabled to alternatively set the setting screen of the function to be displayed after the completion of the processing, like taught by Kano.  With such a setting, the screen indicating that the processing is being executed would be stopped in accordance with the completion of the processing, and the setting screen of the function would be displayed based on the stored setting of displaying the setting screen of the function.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently execute the function multiple times, as is evident from Kano.  Accordingly, Orimoto, Takeuchi and Kano teach, to one of ordinary skill in the art, a display control method like that of claim 1, which is for use in an image processing apparatus capable of executing a plurality of functions.
As per claim 7, which depends from claim 8 addressed below, Orimoto further discloses that the plurality of functions include at least one of a copy function for printing based on image data generated by reading an image from an original, a send function for sending image data generated by reading an image from an original to an external device, and a print function for printing based on image data received from an external device (see e.g. paragraphs 0042-0044 and FIG. 2).  Accordingly, the combination of Orimoto, Takeuchi, and Kano is further considered to teach an image processing apparatus like that of claim 7.
Regarding claim 8, Orimoto generally describes an image processing apparatus (e.g. an image forming apparatus) that enables creation of a “process selection portion” that performs a 
a display (see e.g. paragraphs 0032 and 0036: Orimoto discloses that the image forming apparatus comprises a display part such as a touch panel display);
a memory that stores a set of instructions (see e.g. paragraphs 0032-0035: Orimoto discloses that the image forming apparatus comprises memory, such as ROM, that stores a control program); and
at least one processor that executes the instructions to (see e.g. paragraphs 0032-0036: Orimoto discloses that the image forming apparatus comprises a CPU that executes the control program to perform the following actions):
display a custom button, on a menu screen, for reading out a setting value set by a user and causing the image processing apparatus to execute processing of a function of the image processing apparatus (see e.g. paragraphs 0073-0078 and 0080-0094: Orimoto teaches enabling the user to create a new selection button for display on the image processing apparatus.  Orimoto particularly discloses that when the selection button is created it is added to a home screen of the image processing apparatus – see e.g. paragraphs 0077-0078 and 0100-0101, and FIGS. 9C and 14.  Moreover, Orimoto discloses that the user can then select the selection button displayed on the home screen to execute a function based on settings previously input by the user when creating the selection button – see e.g. paragraphs 0087-0088, 0151 and 0156-0159.  The user-created selection button is thus considered a custom button like claimed, which is displayed on a menu screen, i.e. on the home screen, and is for reading out a setting value set by a user and 
execute processing of a function of the image processing apparatus according to the setting value based on a depression of the custom button (see e.g. paragraphs 0087-0088, 0151 and 0156-0159: as noted above, Orimoto discloses that the user can select the user-created selection button, i.e. a custom button, displayed on the home screen to execute a function based on settings previously input by the user when creating the selection button.); and
make a transition from the menu screen when the custom button is depressed, and executing the processing (see e.g. paragraphs 0118-0119 and 156-0159: Orimoto discloses that the user can create a selection button that when selected on the home screen, transitions from the home screen to a confirmation screen, and in response to subsequent user input, executes the processing associated with the selection button.).
Orimoto thus teaches an image processing apparatus similar to that of claim 8.  However, while Orimoto teaches enabling a user to select whether or not to make a transition to a confirmation screen corresponding to the custom button (i.e. the newly-created button) on the menu screen (see e.g. paragraphs 0078, 0116-0119 and 0151-0158), Orimoto does not disclose that the image forming apparatus enables performing a setting of a screen to be displayed after a completion of the processing, and storing the setting of the screen, wherein the setting of the screen includes at least any one of displaying the menu screen and displaying a setting screen of the function corresponding to the custom button, as is required by claim 8.  Moreover, Orimoto also does not teach: making a transition from the menu screen to the setting screen of the function when the custom button is depressed, and executing the processing while displaying a screen indicating that the processing is being executed; stopping displaying the 
	Takeuchi generally describes a display screen controlling apparatus for controlling a screen to be displayed by a console panel of an electronic apparatus, wherein the display screen controlling apparatus determines a screen to be displayed next based on screen transition information defined for an individual user (see e.g. paragraphs 0017-0018).  Regarding the claimed invention, Takeuchi particularly teaches:
	displaying a button, on a menu screen, for reading out a setting value and causing an image processing apparatus to execute processing of a function of the image processing apparatus, wherein the image processing apparatus executes the function according to the setting value based on a depression of the button (see e.g. paragraphs 0094-0097 and FIG. 11: Takeuchi discloses that an initial screen, screen transition information, and customized conditions are registered for each user of an image formation apparatus.  Takeuchi discloses that the initial screen can be a menu screen that displays one or more buttons such as a copy button and fax button – see e.g. paragraphs 0095-0096, 0099-0100 and 0103, and FIG. 10.  Takeuchi further discloses that the customized conditions can indicate default settings for such copy and fax functions – see e.g. paragraphs 0095-0098 and FIG. 11.  The screen transition information can indicate that, in response to selecting one of the buttons on the menu screen, e.g. the copy button, the associated function is initiated according to the customized conditions while displaying a screen indicating that the function is 
	performing a setting of a screen to be displayed after a completion of the processing, wherein the setting of the screen includes at least any one of a plurality of screens including displaying the menu screen (see e.g. paragraphs 0096-0097: Takeuchi discloses that the screen transition information can indicate that a completion screen and then the initial menu screen are displayed after the processing, e.g. a copy or fax function, is completed.  Takeuchi teaches that the user can set such screen transition information, and suggests that the user can select a transition to any screen – see e.g. paragraphs 0113-0117, and FIG. 12.);
storing the setting of the screen (see e.g. paragraphs 0093-0096 and 0118: Takeuchi discloses that the screen transition information, which indicates the screen(s) displayed after completion of processing of a function, is stored in a database.);
making a transition from the menu screen to the setting screen of the function when the button is depressed, and executing the processing while displaying a screen indicating that the processing is being executed (see e.g. paragraphs 0096-0098, and FIGS. 10 and 11: as noted above, Takeuchi teaches that the screen transition information can indicate that, in response to selecting one of the buttons on the menu screen, e.g. the fax button, a setting screen is displayed indicating associated customized conditions, and then in response to a subsequent input, the associated function is initiated according to the customized conditions or any changes made thereto via the setting screen.  Takeuchi also teaches that the screen transition information can further specify that a screen indicating that the function is being executed is to be displayed while the function is being executed – see e.g. paragraphs 0096-0097 and FIG. 10.); and
stopping displaying the screen indicating that the processing is being executed in accordance with the completion of the processing and making a transition to the menu screen based on the stored setting of displaying the menu screen (see e.g. paragraphs 0096-0097 and FIGS. 7 and 10: Takeuchi teaches that the screen transition information can indicate that, when the function is finished being executed, the screen indicating that the function is being executed can transition to a screen indicating that the function is completed, and then to the initial menu screen.).
Takeuchi thus generally teaches enabling a user to set screen transition information for functions of an image processing apparatus.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto and Takeuchi before him prior to the effective filing date of the claimed invention, to modify the image processing apparatus taught by Orimoto so as to enable the user to set screen transition information for the functions of the image processing apparatus, including for the custom button, as is taught by Takeuchi.  That is, it would have been obvious to modify the image processing apparatus taught by Takeuchi so as to: (i) perform a setting of a screen to be setting screen of the function corresponding to the button such that the screen indicating that the processing is being executed is stopped being displayed in accordance with the completion of the processing, and the setting screen of the function is instead displayed based on a stored setting of displaying the setting screen of the function, as is required by claim 8.
Similar to Orimoto and Takeuchi, Kano teaches making a transition from a menu screen (i.e. a “top screen”) to a setting screen (i.e. a “job instruction screen”) for a particular function of an image processing apparatus when a button on the menu screen corresponding to the function is depressed, and then executing the processing of the function (i.e. in response to a subsequent user input) while displaying a screen indicating that the processing is being executed (see e.g. paragraphs 0070-0072, 0078, 0082-0085, 0093-0094 and 0101-0110, and FIGS. 4A-4C and 6A-6B).  Regarding the claimed invention, Kano further teaches stopping 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Kano before him prior to the effective filing date of the claimed invention, to modify the image processing apparatus taught by Orimoto and Takeuchi so that, when specifying the screen transition information, the user is enabled to alternatively set the setting screen of the function to be displayed after the completion of the processing, like taught by Kano.  With such a setting, the screen indicating that the processing is being executed would be stopped in accordance with the completion of the processing, and the setting screen of the function would be displayed based on the stored setting of displaying the setting screen of the function.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently execute the function multiple times, as is evident from Kano.  Accordingly, Orimoto, Takeuchi and Kano teach, to one of ordinary skill in the art, an image processing apparatus like that of claim 8, which is capable of executing a plurality of functions.
Regarding claim 9, Orimoto generally describes an image processing apparatus (e.g. an image forming apparatus) that enables creation of a “process selection portion” that performs a process related to image data (see e.g. paragraphs 0006 and 0032).  Like claimed, Orimoto particularly teaches:
displaying a custom button, on a menu screen, for reading out a setting value set by a user and causing the image processing apparatus to execute processing of a function of the image processing apparatus, wherein the image processing apparatus executes the function according to the setting value based on a depression of the custom button (see e.g. paragraphs 0073-0078 and 0080-and
making a transition from the menu screen when the custom button is depressed, and executing the processing (see e.g. paragraphs 0118-0119 and 156-0159: Orimoto discloses that the user can create a selection button that when selected on the home screen, transitions from the home screen to a confirmation screen, and in response to subsequent user input, executes the processing associated with the selection button.).
Orimoto discloses that such teachings can be implemented by computer program code stored on a computer-readable recording medium (see e.g. paragraphs 0032-0035).  Such a computer-readable recording medium comprising computer code to implement the above-described teachings of Orimoto is considered a non-transitory computer-readable storage medium similar to that of claim 9.   However, while Orimoto teaches enabling a user to select whether or not to make a transition to a confirmation screen corresponding to the custom button (i.e. the newly-to the setting screen of the function when the custom button is depressed, and executing the processing while displaying a screen indicating that the processing is being executed; stopping displaying the screen indicating that the processing is being executed in accordance with the completion of the processing and making a transition to the menu screen based on the stored setting of displaying the menu screen; and stopping displaying the screen indicating that the processing is being executed in accordance with the completion of the processing and displaying the setting screen of the function based on the stored setting of displaying the setting screen of the function, as is further required by claim 9.
	Takeuchi generally describes a display screen controlling apparatus for controlling a screen to be displayed by a console panel of an electronic apparatus, wherein the display screen controlling apparatus determines a screen to be displayed next based on screen transition information defined for an individual user (see e.g. paragraphs 0017-0018).  Regarding the claimed invention, Takeuchi particularly teaches:
	displaying a button, on a menu screen, for reading out a setting value and causing an image processing apparatus to execute processing of a function of the image processing apparatus, wherein the image processing apparatus executes the function according to the setting value based on a depression of the button (see e.g. paragraphs 0094-0097 and FIG. 11: Takeuchi discloses that an initial screen, screen transition information, and customized conditions are registered for each user of an image formation apparatus.  Takeuchi discloses 
	performing a setting of a screen to be displayed after a completion of the processing, wherein the setting of the screen includes at least any one of a plurality of screens including displaying the menu screen (see e.g. paragraphs 0096-0097: Takeuchi discloses that the screen transition information can indicate that a completion screen and then the initial menu screen are displayed after the processing, e.g. a copy or fax function, is completed.  Takeuchi teaches that the 
storing the setting of the screen (see e.g. paragraphs 0093-0096 and 0118: Takeuchi discloses that the screen transition information, which indicates the screen(s) displayed after completion of processing of a function, is stored in a database.);
making a transition from the menu screen to the setting screen of the function when the button is depressed, and executing the processing while displaying a screen indicating that the processing is being executed (see e.g. paragraphs 0096-0098, and FIGS. 10 and 11: as noted above, Takeuchi teaches that the screen transition information can indicate that, in response to selecting one of the buttons on the menu screen, e.g. the fax button, a setting screen is displayed indicating associated customized conditions, and then in response to a subsequent input, the associated function is initiated according to the customized conditions or any changes made thereto via the setting screen.  Takeuchi also teaches that the screen transition information can further specify that a screen indicating that the function is being executed is to be displayed while the function is being executed – see e.g. paragraphs 0096-0097 and FIG. 10.); and
stopping displaying the screen indicating that the processing is being executed in accordance with the completion of the processing and making a transition to the menu screen based on the stored setting of displaying the menu screen (see e.g. paragraphs 0096-0097 and FIGS. 7 and 10: Takeuchi teaches that the screen transition information can indicate that, when the function is finished being executed, the screen indicating that the function is being executed can transition to a screen indicating that the function is completed, and then to the initial menu screen.).

	It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto and Takeuchi before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Orimoto so as to enable the user to set screen transition information for the functions of the image processing apparatus, including for the custom button, as is taught by Takeuchi.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by Takeuchi so as to: (i) perform a setting of a screen to be displayed after a completion of the processing associated with the custom button, wherein the setting of the screen includes at least any one of a plurality of screens including the menu screen; (ii) store the setting of the screen; (iii) make a transition from the menu screen to the setting screen of the function when the custom button is depressed, and execute the processing while displaying a screen indicating that the processing is being executed; and (iv) stop displaying the screen indicating that the processing is being executed in accordance with the completion of the processing and making a transition to the menu screen based on the stored setting of displaying the menu screen, as is taught by Takeuchi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to configure the image processing apparatus to better suit his or her preferences, as is evident from Takeuchi.  Orimoto and Takeuchi thus teach a non-transitory computer-readable storage medium similar to that of claim 9.  However, while Takeuchi suggests that the user can set a transition to any screen (e.g. the menu screen) after a completion of the processing associated with a button (see e.g. paragraphs 0113-0117 and FIG. 12), Orimoto and Takeuchi do not explicitly teach, after a completion of the processing, transitioning to the setting screen of the function corresponding to the button such that the screen indicating that the processing is being executed is stopped being displayed in accordance with the completion of the processing, and the setting screen of the function is 
Similar to Orimoto and Takeuchi, Kano teaches making a transition from a menu screen (i.e. a “top screen”) to a setting screen (i.e. a “job instruction screen”) for a particular function of an image processing apparatus when a button on the menu screen corresponding to the function is depressed, and then executing the processing of the function (i.e. in response to a subsequent user input) while displaying a screen indicating that the processing is being executed (see e.g. paragraphs 0070-0072, 0078, 0082-0085, 0093-0094 and 0101-0110, and FIGS. 4A-4C and 6A-6B).  Regarding the claimed invention, Kano further teaches stopping displaying the screen indicating that the processing is being executed in accordance with the completion of the processing, and enabling the user to make a transition to not just the menu screen, but alternatively to the setting screen upon completion of the processing (see e.g. paragraphs 0097 and 0114-0116, and FIG. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi and Kano before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Orimoto and Takeuchi so that, when specifying the screen transition information, the user is enabled to alternatively set the setting screen of the function to be displayed after the completion of the processing, like taught by Kano.  With such a setting, the screen indicating that the processing is being executed would be stopped in accordance with the completion of the processing, and the setting screen of the function would be displayed based on the stored setting of displaying the setting screen of the function.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently execute the function multiple times, as is evident from Kano.  Accordingly, Orimoto, Takeuchi and Kano teach, to one of ordinary skill in the art, a non-transitory computer-readable storage 
Regarding claim 14, it would have been obvious, as is described above, to modify the image processing apparatus taught by Orimoto so as to enable the user to set screen transition information like taught by Takeuchi for the custom button of the image processing apparatus, including to make a transition from the menu screen to the setting screen of the function when the custom button is depressed.  Takeuchi teaches that the setting screen can comprise one or more setting values (e.g. customized conditions) set by the user (see e.g. paragraphs 0098 and 0103, and FIG. 11), as does Orimoto (see e.g. paragraphs 0048-0051 and FIG. 3).  As further described above, it would have been obvious to modify the image processing apparatus taught by Orimoto and Takeuchi so that the user is enabled to set such a setting screen to be displayed after the completion of the processing, like taught by Kano.  Accordingly, it follows that with such a setting, the setting values corresponding to the custom button would be reflected in the setting screen of the function that is displayed after the completion of the processing.  The above-described combination of Orimoto, Takeuchi and Kano is thus further considered to teach an image processing apparatus like that of claim 14.
As per claim 25, Orimoto, Takeuchi and Kato teach an image processing apparatus like that of claim 8, as is described above, which entails executing a job corresponding to a custom button and making a transition to a menu screen in accordance with a completion of the job when a setting for making a transition to the menu screen is stored and when the custom button to which the setting that the job corresponding to the custom button is executed in accordance with a depression of the custom button is set is depressed.  Orimoto and Takeuchi do not explicitly teach not making a transition to the menu screen in accordance with occurring an error during an execution of the job, as is required by claim 25.  Kano nevertheless teaches not making a transition to a menu screen in accordance with an error occurring during an execution of a job (see e.g. paragraphs 0110-0112).  It would have been obvious to one of ordinary skill in 
As per claim 29, Orimoto teaches that the user can create a plurality of custom buttons corresponding to different functions (see e.g. paragraphs 0101 and 0141-0144, and FIGS. 9C and 14).  As described above, it would have been obvious to modify the image processing apparatus taught by Orimoto so as to enable the user to set screen transition information (including a screen to be displayed after a completion of processing) for the functions of the image processing apparatus, including for the custom button, as is taught by Takeuchi.  Takeuchi particularly teaches that distinct screen transition information can be set for each of a plurality of functions of the image processing apparatus (see e.g. paragraphs 0095-0097).  Accordingly, it follows that the setting of the screen to be displayed after the completion of the processing is able to be set for each of the plurality of custom buttons.  The above-described combination of Orimoto, Takeuchi and Kano is thus further considered to teach an image processing apparatus like that of claim 29.
As per claim 32, Orimoto teaches that the user can create a plurality of custom buttons corresponding to different functions for display on the menu screen (see e.g. paragraphs 0101 and 0141-0144, and FIGS. 9C and 14).  Orimoto particularly teaches that the custom buttons can include a custom button (e.g. a “one-touch” button) in which the processing of a function is executed, based on a depression of the custom button, according to setting values associated therewith (see e.g. paragraph 0073, 0117 and 0151, and FIG. 9C).  Orimoto further discloses 
As per claim 33, it would have been obvious, as is described above, to modify the image processing apparatus taught by Orimoto so as to enable the user to set screen transition information for the functions of the image processing apparatus, including for the custom button, as is taught by Takeuchi.  That is, like further noted above, it would have been obvious to modify the image processing apparatus taught by Takeuchi so as to: (i) make a transition from the menu screen to the setting screen of the function when the button (i.e. custom button) is depressed, and execute the processing while displaying a screen indicating that the processing is being executed; and (ii) stop displaying the screen indicating that the processing is being executed in accordance with the completion of the processing and making a transition to the menu screen based on the stored setting of displaying the menu screen, as is taught by Takeuchi.  When displaying the menu screen, Orimoto suggests the processor of the image processing apparatus waits for a depression of one of the buttons, including custom buttons, displayed on the menu screen (see e.g. paragraphs 0043-0044 and 0156-0158).  Accordingly, it follows that when the screen indicating that the processing is being executed is stopped being displayed in accordance with the completion of the processing, and a transition to the menu screen is made based on the stored setting of displaying the menu screen, the processor would 
As per claim 34, it would have been obvious, as is described above, to modify the image processing apparatus taught by Orimoto and Takeuchi so that, when specifying the screen transition information, the user is enabled to set the setting screen of the function to be displayed after the completion of the processing, like taught by Kano.  Orimoto teaches that the processor of the image processing apparatus accepts an instruction (e.g. selection of a start button) for executing a processing based on a setting set on such a setting screen (see e.g. paragraph 0044), as does Takeuchi (see e.g. paragraphs 0070-0071).  Accordingly, it follows that when the screen indicating that the processing is being executed is stopped being displayed in accordance with the completion of the processing and the setting screen of the function is displayed based on the stored setting of displaying the setting screen of the function, the processor of the image processing apparatus would accept an instruction for executing a processing based on a setting set on the displayed setting screen, as is claimed.  The above-described combination of Orimoto, Takeuchi and Kano is thus further considered to teach an image processing apparatus like that of claim 34.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto, Takeuchi and Kano, which is described above, and also over U.S. Patent Application Publication No. 2005/0152544 to Kizawa (“Kizawa”).
Regarding claim 22, Orimoto, Takeuchi and Kano teach an image processing apparatus like that of claim 8, as is described above, which entails displaying a custom button on a menu screen.  Orimoto, Takeuchi and Kano, however, do not explicitly disclose that the menu screen is dedicated to the custom button, as is required by claim 22.

It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi, Kano and Kizawa before him prior to the effective filing date of the claimed invention, to modify the method taught by Orimoto, Takeuchi and Kano such that the menu screen is dedicated to the custom button like taught by Kizawa.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can enable the user to more readily identify a desired function, as is evident from Kizawa.  Accordingly, Orimoto, Takeuchi, Kano and Kizawa are considered to teach, to one of ordinary skill in the art, a display control method like that of claim 22.

Claims 23, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto, Takeuchi and Kano, which is described above, and also over U.S. Patent Application Publication No. 2006/0248473 to Nagumo (“Nagumo”).
As per claim 23, Orimoto, Takeuchi and Kano teach an image processing apparatus like that of claim 8, as is described above, which displays a custom button on a menu screen for causing the image processing apparatus to execute processing of a function, and which enables a user to perform a setting of a screen to be displayed after a completion of the processing, wherein the setting of the screen includes at least any one of displaying the menu screen and displaying a setting screen of the function corresponding to the custom button.  Takeuchi particularly teaches displaying a screen for specifying screen transition information, including understandably for setting to display, based on the completion of the processing, which screen (e.g. the menu screen, the setting screen, inter alia) is to be displayed (see e.g. paragraphs 0113-0117, and FIG. 12).  Orimoto, Takeuchi and Kano are thus further considered to teach an image processing apparatus similar to that of claim 23, but do not disclose or suggest that the all custom buttons displayed on the menu screen, as is further required by claim 23.
Similar to Orimoto, Takeuchi and Kano, Nagumo teaches displaying a setting screen for accepting a setting for setting to display, based on a predefined event (i.e. upon detecting that an operation related to a selected function has not been performed for a predetermined amount of time), a menu screen or a setting screen (i.e. a function instruction screen) of the function corresponding to a selected button (see e.g. paragraphs 0006, 0019-0020, and 0038-0039).  Further, regarding the claimed invention, Nagumo suggests that the setting accepted via the screen for accepting the setting is adopted to all buttons displayed on the menu screen (see e.g. paragraphs 0019-0020 and 0038-0039).
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi, Kano and Nagumo before him prior to the effective filing date of the claimed invention, to modify the image processing apparatus taught by Orimoto, Takeuchi and Kano so that the setting accepted via the screen for accepting the setting is adopted to all buttons (including all custom buttons) displayed on the menu screen, as is taught by Nagumo.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently set screen transitions for a plurality of functions, as is evident from Nagumo.  Accordingly, Orimoto, Takeuchi, Kano and Nagumo are considered to teach, to one of ordinary skill in the art, an image processing apparatus like that of claim 23.
As per claim 24, Orimoto, Takeuchi and Kano teach an image processing apparatus like that of claim 8, as is described above, which displays a custom button on a menu screen for causing the image processing apparatus to execute processing of a function, and which enables a user to perform a setting of a screen to be displayed after a completion of the processing, wherein the setting of the screen includes at least any one of displaying the menu screen and displaying a setting screen of the function corresponding to the custom button.  Takeuchi particularly teaches displaying a screen for specifying screen transition information, including 
Like noted above, Nagumo similarly teaches displaying a setting screen for accepting a setting for setting to display, based on a predefined event (i.e. upon detecting that an operation related to a selected function has not been performed for a predetermined amount of time), a menu screen or a setting screen (i.e. a function instruction screen) of the function corresponding to a selected button (see e.g. paragraphs 0006, 0019-0020, and 0038-0039).  Further, regarding the claimed invention, Nagumo suggests that the setting accepted via the screen for accepting the setting is adopted to all buttons, in which the processing of a function is executed based on a depression of any one button, displayed on the menu screen (see e.g. paragraphs 0019-0020 and 0038-0039).
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi, Kano and Nagumo before him prior to the effective filing date of the claimed invention, to modify the image processing apparatus taught by Orimoto, Takeuchi and Kano so that the setting accepted via the screen for accepting the setting is adopted to all buttons (including all custom buttons), in which the processing of a function is executed based on a depression of any one button, displayed on the menu screen, as is taught by Nagumo.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently set screen transitions for a plurality of functions, as is evident from Nagumo.  Accordingly, Orimoto, Takeuchi, Kano and Nagumo are considered to teach, to one of ordinary skill in the art, an image processing apparatus like that of claim 24.

Like described above, Nagumo analogously teaches enabling a user to perform a setting of a screen to be displayed after a predefined event (i.e. after detecting that an operation related to a selected function has not been performed for a predetermined amount of time) (see e.g. paragraphs 0006, 0019-0020, and 0038-0039).  Regarding the claimed invention, Nagumo suggests that the setting is a common setting of an image processing apparatus (i.e. is applied to multiple functions of the image processing apparatus) (see e.g. paragraphs 0019-0020 and 0038-0039).
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi, Kano and Nagumo before him prior to the effective filing date of the claimed invention, to modify the image processing apparatus taught by Orimoto, Takeuchi and Kano such that the setting (i.e. the setting of the screen to be displayed after the completion of the processing) is a common setting of the image processing apparatus, as is taught by Nagumo.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently set screen transitions for a plurality of functions, as is evident from Nagumo.  Accordingly, Orimoto, Takeuchi, Kano and Nagumo are considered to teach, to one of ordinary skill in the art, an image processing apparatus like that of claim 30.

35 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto, Takeuchi and Kano, which is described above, and also over U.S. Patent Application Publication No. 2009/0059286 to Yamaguchi (“Yamaguchi”).
As described above, Orimoto, Takeuchi and Kano teach an image processing apparatus like that of claim 8, which makes a transition from a menu screen to a setting screen of a function when a custom button on the menu screen is depressed, and executes processing of the function while displaying a screen indicating that the processing is being executed.  Orimoto, Takeuchi and Kano, however, do not teach: (i) in a case that a first operation is accepted on the screen indicating that the processing is being executed, stopping displaying the screen indicating that the processing is being executed and making a transition to the menu screen; and (ii) in a case that a second operation is accepted on the screen indicating that the processing is being executed, stopping displaying the screen indicating that the processing is being executed and making a transition to the setting screen of the function, as is required by claim 35.
Yamaguchi describes a printing apparatus comprising a display device that displays an initial screen (i.e. “default screen”), which similar to the menu screen taught by Orimoto, Takeuchi and Kano, comprises a plurality of selectable controls (i.e. tabs) each corresponding to one of a plurality of functions (e.g. copy, send) of the printing apparatus (see e.g. paragraphs 0208-0209 and 0430-0431, and FIG. 5).  Yamaguchi further teaches displaying a setting screen (e.g. a settings window), understandably in response to selecting any one of the selectable controls, that enables a user to input settings regarding the corresponding function and/or confirm such settings (see e.g. paragraphs 0213-0219 and 0434, and FIG. 9A.).  Moreover, Yamaguchi also teaches displaying both the setting screen and a screen (i.e. a job process status window, on top of the settings window) indicating that processing of the function is being executed during execution of the function (see e.g. paragraphs 0225-0228, 0235-0238, 0275, 0448-0450 and FIG. 9D).  Regarding the claimed invention, Yamaguchi discloses that the user 
It would have been obvious to one of ordinary skill in the art, having the teachings of Orimoto, Takeuchi, Kano and Yamaguchi prior to the effective filing date of the claimed invention, to modify the image processing apparatus taught by Orimoto, Takeuchi and Kano so as to: (i) in a case that a first operation is accepted on the screen indicating that the processing is being executed, stop displaying the screen indicating that the processing is being executed and make a transition to the menu screen; and (ii) in a case that a second operation is accepted on the screen indicating that the processing is being executed, stop displaying the screen indicating that the processing is being executed and make a transition to the setting screen of the function, as is taught by Yamaguchi.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would enable the user to efficiently cancel the processing of the function or select another function as appropriate, as is evident from Yamaguchi.  Accordingly, Orimoto, Takeuchi, Kano and Yamaguchi are considered to teach, to one of ordinary skill in the art, an image processing apparatus like that of claim 35.
Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7-9, 14, 22-25, 29 and 30, cancellation of claims 12, 13, 16, 19, 20, 26-28 and 31, and addition of new claims 32-35.  These amendments have rendered moot the 35 U.S.C. § 112(b) rejections presented in the previous Office Action.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/BTB/
3/10/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173